DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/18/2022 has been entered.  Claim(s) 1, 4-5, and 14-15 have been amended. Claim(s) 3 and 16-17 have been canceled.  Claim(s) 19-22 were previously withdrawn. New claim(s) 23 have been added.  Accordingly, claim(s) 1-2, 4-15, and 18-23 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 1 and 4-5 have overcome the claim objections previously set forth in the Office Action mailed 12/24/2021. Applicant's cancellation of claim(s) 16-17 have overcome the 112(b) rejections previously set forth in the Office Action mailed 12/24/2021.  

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 and 14-15 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 and 14-15 as amended may be found below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlick (US 2015/0246481 - of record) in view of Fujishima (US 2019/0270246 - of record).
Regarding claims 1-2, 6-11, 18, and 21, SCHLICK teaches an apparatus 1 (processing machine) comprising a powder bed 12 (container) and a lifting table 2 (moveable support) (Fig. 1; [0027]). Schlick discloses that powder bed 12 has an opening because slider 8 pushes powder layers over the semifinished product 3 arranged on powder bed 12 (Fig. 1; [0022]).
Schlick teaches that device 1 further comprises a laser 4 (irradiating device) that provides laser beam 13 guided by a deflection unit (processing beam scanner) over the surface of the powder bed 12 (Fig. 1; [0027]). Schlick teaches that it is possible to provide a heating of the powder bed 12 from the top by means of a second high-energy beam (heater; heating radiation source) that follows the first high-energy beam 13 ([0032]).
Schilick does not specify wherein the heating radiation source is embodied to align a beam axis of the heating beam in stationary fashion on the same point of the processing field irrespective of a position of the processing beam in the processing field nor wherein the processing beam passes through the heating beam.
However, in an embodiment, Schlick teaches that laser beam 107 moves oscillatingly up and down along laser path 118, but does not leave the region of intersection of induction coils 103, 113 (heat radiation source) during this movement (wherein the processing beam passes through the heating beam) (Fig. 3; [0047]).  Therefore, induction coil 103 can be held stationary ([0047]). Coils 103, 113 extend along the entire width and length, respectively, of the processing chamber and can therefore cover all areas for the manufacture of components 104 ([0037]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the means of a second high-energy beam taught by Schlick by holding the second high-energy beam in the stationary fashion of the induction coils taught by Schlick in order to obtain constant temperature conditions as the solidification front advances, so that constant melting conditions with defined local temperature gradients can be obtained along with high production speeds, while at the same time making it possible to prevent the formation of cracks and the like during solidification ([0046]).
Schlick does not specify a beam shaping optical unit configured to convert a first beam profile of the heating beam into a second beam profile of the heating beam, wherein the second beam profile comprises a ring-shaped beam profile; wherein the beam shaping optical unit comprises at least one axicon; nor wherein the beam shaping optical unit comprises two axicons as instantly claimed.
However, in the same field of endeavor, additive manufacturing apparatus with ring-shape laser beam, FUJISHIMA teaches a manufacturing machine 100 (processing machine) including an additive manufacturing head 21(irradiation device) that includes optical systems for emitting an externally introduced laser beam toward a workpiece such as a laser beam collimating unit 31, a ring-shape laser beam forming unit 32 (beam shaping optical unit), a laser beam guiding unit 33, and a laser beam emitting unit 34  (Fig. 1 and 3; [0067] and [0074]).  
Fujishima teaches that the ring-shape laser beam forming unit 32 includes an axicon lens 43, an axicon lens 45, and a convex lens 44 (at least one axicon; two axicons) ([0077]).  Ring-shape laser beam forming unit 32 forms the laser beam which is input from laser beam collimating unit 31 into a ring shape  (wherein the second beam profile comprises a ring-shaped beam profile) through axicon lens 43, convex lens 44, and axicon lens 45 ([0079]). The ring-shape laser beam emitted from ring-shape laser beam forming unit 32 is centered on central axis 102 and travels in the axial direction of central axis 102 ([0079]).
Fujishima teaches that storage unit 92 may store data regarding a relation between the intensity distribution of the laser beam of a spot on a workpiece and the size of the laser-beam-irradiated region formed on the workpiece (wherein a size of a ring-shaped intensity distribution of the heating beam corresponds to a size of the processing field) ([0131]). In specifying the size such as the ring spot diameter or ring thickness of the laser-beam-irradiated region to be formed on the workpiece, control unit 93 may consider the intensity distribution of the laser beam of the spot on the workpiece ([0132]).  Control unit 93 controls the intensity distribution of the laser beam of the spot on the workpiece by changing ring thickness with respect to input ring spot diameter or changing ring spot diameter with respect to input ring ([0132]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the heating device taught by Schlick to include the ring-shape laser beam forming unit including the first axicon lens and second axicon lens along with the controller taught by Fujishima in order to form the input laser beam into a ring shape ([0079]).
The limitations “wherein a size of a ring-shaped intensity distribution of the heating beam corresponds to a size of the processing field,” “for generating a heating beam for heating the powder from above by aligning the heating beam on the processing field,” “to align a beam axis of the heating beam in stationary fashion on the same point of the processing field irrespective of a position of the processing beam in the processing field,” “to convert a first beam profile of the heating beam into a second beam profile of the heating beam,” “to set an intensity distribution of the second beam profile of the heating beam,” “to set an intensity distribution of the second beam profile of the heating beam,” “to generate a second beam profile of the heating beam, in which a minimum intensity of the heating beam along a beam axis of the heating beam is at least 60% of a maximum intensity of the heating beam,” “for generating the second beam profile,” “for altering the intensity distribution of the second beam profile of the heating beam,” and “to generate the heating beam with an adjustable power” are a recitation of intended use of the claimed processing beam scanner, heating radiation source, beam shaping optical unit, and two axicons. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Schlick in view of Fujishima teaches an apparatus which includes all the structural limitations of the claim, specifically a deflection unit (Schlick), second high-energy beam (Schlick), beam forming unit (Fujishima), and two axicons (Fujishima). 
Regarding claims 4-5, as applied to the processing machine of claim 1, SCHLICK teaches an apparatus 1 further comprises an electric resistance heater (further heating device) including an electric heater wire 6 (heating element) provided in the lifting table 2 (moveable support) (Fig. 1; [0031]).
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “heating the powder from below by heating the support” is a recitation of intended use of the claimed further heating device. Schlick teaches that electric resistance heater is capable of heating the powder from below by heating the lifting table ([0031]). 
The limitation “for heating the support” is a recitation of intended use of the claimed infrared radiation source or a heating element embedded in the support. Schlick teaches that electric heater wire is capable of heating the lifting table ([0031]). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlick (US 2015/0246481 - of record) in view of Fujishima (US 2019/0270246 - of record), as applied to claim 1, and in further view of Nagano (US 2003/0052105 - of record).
Regarding claims 12-13, as applied to claim 1, Schlick as modified does not specify that the heating device comprises a heating radiation source; wherein the heating radiation source comprises a plurality of optical fibers; nor wherein a respective input-side fiber end of an optical fiber is coupled to a respective laser diode and wherein output-side fiber ends of the optical fibers form a fiber bundle for emergence of the heating beam as instantly claimed.
However, in the same field of endeavor, laser sintering apparatus, NAGANO teaches an apparatus comprising laser-beam source (heating radiation source) obtained by connecting a gallium-nitride-based-semiconductor laser to a fiber, a laser-beam source obtained by connecting a plurality of gallium-nitride-based-semiconductor lasers (plurality of laser diodes) to fibers (plurality of optical fibers) with a multiplexing optical system, a linear laser-beam source shown in FIG. 23 obtained by arranging the fibers like an array, and a flat laser-beam source obtained by arranging the fibers like a bundle (wherein a respective input-side fiber end of an optical fiber is coupled to a respective laser diode and wherein output-side fiber ends of the optical fibers form a fiber bundle) (Fig. 23; [0102]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the heating device taught by Schlick with the a laser-beam source obtained by connecting a plurality lasers to fibers arranged in a bundle taught by Nagano in order to multiplex the laser beams emitted from a laser beam source which generates a high output at a low cost and would reduce the whole fabrication cost of a laser sintering apparatus ([0038] and [0095]). Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlick (US 2015/0246481 - of record) in view of Fujishima (US 2019/0270246 - of record), as applied to claim 1, and in further view of Larsson (EP1296788B1 - of record).
Regarding claims 14-15, as applied to the processing machine of claim 1, the combination does not specify a sensor device for spatially resolved capture of a temperature distribution of the powder in the processing field nor wherein the sensor device comprises a camera as instantly claimed.
However, in the same field of endeavor, laser sintering systems, LARSSON teaches a device further comprises members 14 for sensing (sensor device) the surface characteristics of a surface layer at the powder bed (Fig. 2; Pg. 5). This member 14 for sensing the temperature distribution of a surface layer at the powder bed 5 is preferably constituted by a camera (camera) (Fig. 2; Pg. 5). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the processing machine taught Schlick to include the members for sensing and camera taught by Larsson in order to sense the temperature distribution of a surface layer at the powder bed (Pg. 5). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
The limitation “for spatially resolved capture of a temperature distribution of the powder in the processing field” is a recitation of intended use of the claimed sensor device. Larsson teaches that sensing members are capable of provided spatially resolved capture of a temperature distribution of the surface layer of powder on the powder bed via a camera (Pgs. 5-6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAMEL M NELSON/Examiner, Art Unit 1743       

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743